              Case 21-10527-JTD     Doc 498-4      Filed 05/22/21   Page 1 of 139




                             Section 2.1(a): Purchased Equipment

All of the machinery and equipment listed in that certain Inspection Report for CarbonLite
Industries LLC prepared by Gordon Brothers on May 3, 2021 in relation to the Riverside Facility
attached hereto.




                                               1
DOCS_DE:234418.2 13044/001
      Case 21-10527-JTD   Doc 498-4   Filed 05/22/21     Page 2 of 139




CarbonLITE
Industries, LLC
Inspection Report
INVENTORY | MACHINERY & EQUIPMENT | BUSINESS VALUATIONS |
BRANDS & INTELLECTUAL PROPERTY | REAL ESTATE




                                                       EFFECTIVE DATE: April 28, 2021
                                                       REPORT DATE: May 3, 2021
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 3 of 139
              Case 21-10527-JTD               Doc 498-4         Filed 05/22/21            Page 4 of 139




May 3, 2021




Mr. Brian Weiss
Co-Founder
Force Ten Partners LLC
5271 California Avenue, Suite 270
Irvine, CA 92617


Re: Inspection Report       CarbonLITE Industries, LLC
                            875 Michigan Avenue and 555 Palmyrita Avenue
                            Riverside, California
                            Machinery & Equipment

Dear Mr. Weiss:


                                 you the following Inspection Report.

On April 26 through 28, 2021, Gordon Brothers personnel inspected the machinery and equipment of CarbonLITE Industries,
LLC, located at:

    875 Michigan Avenue, Riverside, California
    555 Palmyrita Avenue, Riverside, California

The inspections were conducted to gather data relative to the assets and provide an asset listing to be used as documentation
for business planning purposes.

The Effective Date of the asset listing is April 28, 2021.



GENERAL CONDITION OF THE ASSETS
The general condition of the assets was considered to be fair to new. During the inspections, Gordon Brothers interviewed
Company personnel familiar with the overall age and condition of the assets and internal maintenance practices. In some
instances, machinery was not in operation at the time of inspection. The inspection report has assumed that all equipment is
in working order, unless otherwise specifically indicated in the asset descriptions included in this report.

It should be noted that some equipment was still in crates during our inspections. As such, Gordon Brothers has relied on the
information the Company provided, and has assumed it to be an accurate representation of the assets.




                                                             Prudential Tower                   +1.617.422.3233
                                                             800 Boylston Street, 27th floor    gordonbrothers.com
                                                             Boston, MA 02199 USA
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 5 of 139
  Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 6 of 139




Machinery &
Equipment Listing
                          Case 21-10527-JTD        Doc 498-4   Filed 05/22/21   Page 7 of 139

CARBONLITE INDUSTRIES, LLC
875 MICHIGAN AVENUE
RIVERSIDE, CALIFORNIA

Department Evaluation Summary

Effective Date: April 28, 2021

 Departments:
 Pre-Washing
 Sorting
 Clear Line
 Green Line
 TVE
 Rema
 TVE Line 2
 Maintenance
 Wastewater Treatment
 Quality Control
 Throughout Plant
 Leased Assets




         COMPANY NAME CarbonLITE Industries, LLC
         EFFECTIVE DATE April 28, 2021
     4   REPORT DATE May 3, 2021
         JOB NUMBER 3096749
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 8 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 9 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 10 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 11 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 12 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 13 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 14 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 15 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 16 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 17 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 18 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 19 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 20 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 21 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 22 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 23 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 24 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 25 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 26 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 27 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 28 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 29 of 139
                                                  Case 21-10527-JTD      Doc 498-4   Filed 05/22/21   Page 30 of 139

CARBONLITE INDUSTRIES, LLC
555 PALMYRITA AVENUE
RIVERSIDE, CALIFORNIA


 Description
 Item #289
    QTY:(2)   MovinCool Model Classic Plus 14 Spot Coolers; (Not In Service)
 Item #290
    QTY:(2)   Tanks
 Item #291
    QTY:(1)   Previero Model RTF Filter, S/N RTF-1009, Asset #304, (2011)
 Item #292
    QTY:(4)   S&S Sorters; (Not In Service)
              (Asset Documentation In Photograph Section)
 Item #293
    QTY:(1)   JLG Model 30AM Personnel Lift, S/N 11447910
 Item #294
    QTY:(2)   Model WCE230 Centrifuges, S/N Unknown; and S/N WCE230-112, (2011); (Not In Service)
 Item #295
    QTY:(1)   Summit Filter; (Not In Service)
 Item #296
    QTY:(1)   Pelletron Densifier; (Currently Being Installed)
 Item #297
    QTY:(1)   Lot of New Uninstalled Equipment; (Note: Information Requested From Company Regarding New Equipment, But No Information Provided)
              (Asset Documentation In Photograph Section)
 Item #298
    QTY:(1) Toyota Model 7FGU20 4,000-Lb. LP Gas Lift Truck, S/N 83417, Asset #2




        COMPANY NAME CarbonLITE Industries, LLC
        EFFECTIVE DATE April 28, 2021
   27   REPORT DATE May 3, 2021
        JOB NUMBER 3096749
 Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 31 of 139




Machinery &
Equipment Photo
Report
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 32 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 33 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 34 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 35 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 36 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 37 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 38 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 39 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 40 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 41 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 42 of 139
   Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 43 of 139




Appendix
Project Manager Qualifications
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 44 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 45 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 46 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 47 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 48 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 49 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 50 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 51 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 52 of 139
                                Case 21-10527-JTD   Doc 498-4    Filed 05/22/21   Page 53 of 139




          Building and Safety Permit           12-1268           Occupational       City of Riverside   N/A
          Building and Safety Permit           13-1171           Occupational       City of Riverside   N/A
          Building and Safety Permit           11-1883           Occupational       City of Riverside   N/A
          Building and Safety Permit           12-1255           Occupational       City of Riverside   N/A
          Building and Safety Permit           05-5393           Occupational       City of Riverside   N/A
          Building and Safety Permit           07-4037           Occupational       City of Riverside   N/A
          Building and Safety Permit           07-4213           Occupational       City of Riverside   N/A
          Building and Safety Permit           10-3366           Occupational       City of Riverside   N/A
          Building and Safety Permit           10-4000           Occupational       City of Riverside   N/A
          Building and Safety Permit           11-1864           Occupational       City of Riverside   N/A
          Building and Safety Permit           11-2722           Occupational       City of Riverside   N/A
          Building and Safety Permit           11-2731           Occupational       City of Riverside   N/A
          Building and Safety Permit           12-0016           Occupational       City of Riverside   N/A
          Building and Safety Permit           12-3124           Occupational       City of Riverside   N/A
          Building and Safety Permit           12-3704           Occupational       City of Riverside   N/A
          Building and Safety Permit           13-0992           Occupational       City of Riverside   N/A
          Building and Safety Permit            17418            Occupational       City of Riverside   N/A
          Building and Safety Permit           07-5382           Occupational       City of Riverside   N/A
          Building and Safety Permit           11-1704           Occupational       City of Riverside   N/A
          Building and Safety Permit           17-0470           Occupational       City of Riverside   N/A
          Building and Safety Permit           18-4542           Occupational       City of Riverside   N/A




                                                            10
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 54 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 55 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 56 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 57 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 58 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 59 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 60 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 61 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 62 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 63 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 64 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 65 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 66 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 67 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 68 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 69 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 70 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 71 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 72 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 73 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 74 of 139
             Case 21-10527-JTD        Doc 498-4       Filed 05/22/21   Page 75 of 139




                        Section 2.1(l): Acquired Intellectual Property Rights

Patents, Copyrights, Trademarks

The name “CarbonLITE” and any similar names indicating affiliation with any Affiliates of the
Sellers, the Business, or the Purchased Assets.

CarbonLite Holdings LLC

       Carbonlite STANDARD CHARACTER MARK Serial No 77983377, Reg No 4242388

       Carbonlite STANDARD CHARACTER MARK Serial No 85915809, Reg No 4492569

Domain Names

http://www.carbonliterecycling.com/




                                                 32
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 76 of 139
             Case 21-10527-JTD        Doc 498-4      Filed 05/22/21   Page 77 of 139




                             Section 2.2(h): Additional Excluded Assets

Affiliate/Intercompany Agreements

       CarbonLite Holdings LLC (“Holdings”) is party to that certain Commission Agreement
        dated April 4, 2019 (the “Loaned Earth Agreement”) with Jason Farahnik d/b/a Loaned
        Earth Recycling. Under the Loaned Earth Agreement, Mr. Farahnik serves as Holdings’
        Director of Resin Sales and Brand Partnerships and is entitled to certain commission
        payments related to his work for Holdings and its subsidiaries, including Seller.

       Holdings is party to that certain Management Agreement dated April 1, 2010 (the
        “HPC/CarbonLite Management Agreement”) with HPC Industries LLC (“HPC”),
        pursuant to which HPC provides certain services to Holdings and certain of its
        subsidiaries, including Seller. The HPC/CarbonLite Management Agreement was
        amended on January 1, 2011; on or about July 1, 2011; May 1, 2012; March 15, 2013;
        and October 28, 2015, and was extended on or about December 30, 2020.




                                                34
DOCS_DE:234418.2 13044/001
             Case 21-10527-JTD       Doc 498-4       Filed 05/22/21   Page 78 of 139




                  Section 3.3: Consents and Approvals; Governmental Authority

Certain of the Permits listed on Section 2.1(g) hereto may not be transferable from Seller to
Buyer and Buyer may be required to apply to a Governmental Authority for such Permits.




                                                35
DOCS_DE:234418.2 13044/001
             Case 21-10527-JTD       Doc 498-4       Filed 05/22/21   Page 79 of 139




                              Section 3.4: Compliance with Laws

   In the ordinary course of business, Seller may be subject to periodic inspections by
    governmental authorities, during which inspections, Seller may be informed of alleged
    concerns or violations to be remediated. There are no material alleged violations that are
    unremediated as of the date hereof.

   There is an ongoing project to increase capacity at Seller’s premises for which permits are
    required. Seller is operating in accordance with all laws and regulations for this ongoing
    project. In the future, Seller may be required to obtain additional Permits as circumstances
    warrant.




                                                36
DOCS_DE:234418.2 13044/001
             Case 21-10527-JTD        Doc 498-4       Filed 05/22/21    Page 80 of 139




                                      Section 3.5: Litigation

   2245 Valley, LLC v. CarbonLite Industries LLC, Docket No. LLTVA2000374 (San
    Bernardino Superior Court)

   Acco Engineered Systems v. CarbonLite Industries, Docket No. RIC2003667 (Cal Super. Ct.
    Sep. 15. 2020)

   Bioenergy-Technology, Inc. v. CarbonLite Industries LLC, Docket No. 2020-L-001007 (Ill.
    Cir. Ct. Jan. 24, 2020)

   City of Riverside v. CarbonLite Industries LLC, Case No. CVRI 2100496 (Riverside Cty.
    Super. Ct.)

   CSI Electrical Contractors Inc. v. CarbonLite Industries LLC, et al., Case No. BC476129
    (Cal. Super. Ct.)

   Focus Management Group USA, Inc. v. CarbonLite Industries LLC, Docket No. N19C-12-
    216 (Del. Super. Ct. Dec. 23, 2019)

   Luckey Logistics, LLC v. CarbonLite Recycling LLC et al., Docket No. 1:20-cv-01457 (C.D.
    Ill. Dec. 30, 2020)

   R2 Logistics, Inc. v. CarbonLite Recycling LLC et al., Docket No. 16-2020-CA-001504-
    XXXX-MA (Fla. Cir. Ct. Mar. 10, 2020)

   Trinity Logistics (no suit filed; entered into out-of-court settlement)

   Warner & Warner, Inc. v. CarbonLite Industries, LLC, Docket No. 2020CV000151 (Wis.
    Cir. Ct. Jun. 10, 2020)




                                                 37
DOCS_DE:234418.2 13044/001
             Case 21-10527-JTD     Doc 498-4      Filed 05/22/21    Page 81 of 139




                             Section 3.6(a): Financial Statements

See attached.




                                             38
DOCS_DE:234418.2 13044/001
             Case 21-10527-JTD    Doc 498-4       Filed 05/22/21    Page 82 of 139




                             Section 3.6(b): Material Liabilities

None.




                                             39
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 83 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 84 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 85 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 86 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 87 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 88 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 89 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 90 of 139
             Case 21-10527-JTD    Doc 498-4      Filed 05/22/21   Page 91 of 139




                                 Section 3.6(e): L/C Draws

None.




                                            48
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 92 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 93 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 94 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 95 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 96 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 97 of 139
             Case 21-10527-JTD       Doc 498-4       Filed 05/22/21   Page 98 of 139




                             Section 3.6(h): Capital Lease Obligations

None.




                                                55
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 99 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 100 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 101 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 102 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 103 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 104 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 105 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 106 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 107 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 108 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 109 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 110 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 111 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 112 of 139
                             Case 21-10527-JTD   Doc 498-4    Filed 05/22/21   Page 113 of 139




                                     Section 3.8(b): Defaults Under Material Contracts

See Section 3.8(a).




                                           70
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 114 of 139




             Section 3.9(a): Employee Information
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 115 of 139




                                                             72
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 116 of 139




                                                             73
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 117 of 139




                                                             74
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 118 of 139




                                                             75
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD      Doc 498-4        Filed 05/22/21   Page 119 of 139




                             Section 3.9(d): Severance Obligations




                                               76
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD             Doc 498-4         Filed 05/22/21      Page 120 of 139




                                      Section 3.10(a): Benefit Plans3

   Pursuant to that certain Administrative Services Contract (Level Funding) between Seller and
    Cigna Health and Life Insurance Company and other associated documents, effective June 1,
    2020, Seller offers its eligible full-time Employees and their family members medical and
    prescription drug coverage.

   Pursuant to that certain Group Contract between Seller and Cigna Dental Health of Texas,
    Inc. and other associated documents, effective June 1, 2020, Seller offers its eligible full-time
    Employees and their family members dental insurance coverage.

   Pursuant to that certain Group Vision Care Plan between Seller and Vision Service Plan and
    other associated documents, effective June 1, 2020, Seller offers its eligible full-time
    Employees and their family members vision coverage.

   Seller offers eligible Employees the opportunity to participate in the 401(k) Plan
    administered by Seller, utilizing a platform provided by ADP 401k, Inc. Seller historically
    matches Employees’ 401(k) contributions in a discretionary amount of up to 50% of the first
    10% of salary contributed.

   Seller’s Employees are entitled to paid holiday time, vacation time, and other paid time off as
    provided in those certain documents in the Jefferies Data entitled “8.3.3.4.2 - Benefits -
    Riverside.pdf” and “8.3.4.3 - CarbonLITE Employee Handbook (All Facilities).pdf.”

   To the extent not otherwise specifically described herein, Seller’s Employees are entitled to
    all Employee Benefits Programs, as such term is defined and described in the Wage and
    Benefit Motion.




3
 Capitalized terms not otherwise defined in this Section shall have the meanings ascribed to them in the Debtors’
Motion for Entry of Interim and Final Orders Authorizing the Debtors to (I) Pay and/or Honor Prepetition
Employee Obligations and Pay Third Party and Contract Workers; (II) Remit Withholding Obligations and
Deductions; (III) Maintain Employee Compensation and Benefits Programs and Pay Related Administrative
Obligations; and (IV) Have Applicable Banks and Other Financial Institutions Receive, Process, Honor, and Pay
Certain Checks Presented for Payment and Honor Certain Fund Transfer Requests [Docket No. 5] (the “Wage and
Benefit Motion”).

                                                       77
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD         Doc 498-4        Filed 05/22/21   Page 121 of 139




                             Section 3.11: Permit and License Compliance

   In the ordinary course of business, Seller may be subject to periodic inspections by
    governmental authorities, during which inspections, Seller may be informed of alleged
    concerns or violations to be remediated, certain of which may affect Seller’s Permits and
    Licenses if not addressed. There are no material alleged violations that are unremediated as
    of the date hereof.

   There is an ongoing project to increase capacity at Seller’s premises for which permits are
    required. Seller is operating in accordance with all laws and regulations for this ongoing
    project. In the future, Seller may be required to obtain additional Permits as circumstances
    warrant.

   Due to liquidity constraints, Seller paused completion of two projects in process prior to the
    Petition Date, each of which may require re-permitting prior to completion, namely an
    upgrade to the Riverside Facility’s ventilation system and UL certification and final city
    inspection of a Starlinger line.




                                                  78
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD          Doc 498-4        Filed 05/22/21   Page 122 of 139




                             Section 3.12(a): Owned Intellectual Property

None.




                                                   79
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD          Doc 498-4        Filed 05/22/21   Page 123 of 139




                             Section 3.12(c): Intellectual Property Matters

None.




                                                   80
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD    Doc 498-4        Filed 05/22/21   Page 124 of 139




                             Section 3.12(f): Computer Systems

None.




                                             81
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD        Doc 498-4        Filed 05/22/21   Page 125 of 139




                             Section 3.13(c): Environmental Liabilities

   On March 14, 2012, sodium hydroxide was released from Seller and allegedly contaminated
    soil near the Riverside Facility. In October 2013, the California Department of Fish and
    Wildlife (“DFW”) entered into a settlement agreement with Seller for a total payment of
    $42,424.00 to be paid $4,243.20 semiannually through August 1, 2018. All payments have
    been made and no further monies are owed. All cleanup required by the DFW has been
    completed.




                                                 82
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD     Doc 498-4        Filed 05/22/21   Page 126 of 139




                               Section 3.14: Wayward Assets

Patents, Copyrights, Trademarks

The name “CarbonLITE” and any similar names indicating affiliation with any Affiliates of the
Sellers, the Business, or the Purchased Assets.

CarbonLite Holdings LLC

       Carbonlite STANDARD CHARACTER MARK Serial No 77983377, Reg No 4242388

       Carbonlite STANDARD CHARACTER MARK Serial No 85915809, Reg No 4492569

Domain Names

http://www.carbonliterecycling.com/




                                              83
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD         Doc 498-4        Filed 05/22/21   Page 127 of 139




                             Section 3.15: Description of Tax Liabilities

   Holdings and its subsidiaries, including Seller, have a statutory extension to file their 2020
    federal Tax Returns until September 15, 2021.

   Seller owes personal property taxes for 2018 through 2021 in the aggregate amount of
    $861,676.01.

   On September 10, 2019, Seller received a Notice of Determination from the California
    Department of Tax and Fee Administration (the “CDTFA”), alleging that Seller was liable
    for $549,356.00 in sales and use tax for the period from April 1, 2016 through June 30, 2019.
    After Seller informed the CDTFA that the calculations performed were grossly overstated, on
    September 18, 2019, Seller received a further Notice of Determination from the California
    Department of Tax and Fee Administration, alleging that Seller was liable for $115,159.50 in
    sales and use tax for the period from April 1, 2016 through June 30, 2019, including fees and
    interest thereupon. Shortly thereafter, Seller filed a Petition for Redetermination with
    CDTFA, stating that the calculation performed by CTDFA improperly included several items
    for consideration in the calculation of sales and use tax, such as items purchased by other
    Debtors and items that were merely resold. Seller continues to wait for a hearing to be
    scheduled on its appeal and redetermination. As of April 12, 2021, CDTFA alleges that the
    total amount due, including fees and interest, is $124,191.78.




                                                  84
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 128 of 139
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 129 of 139
            Case 21-10527-JTD       Doc 498-4        Filed 05/22/21   Page 130 of 139




             Section 3.16(a)(ii): Disclosures Relative to Key Business Relationships

Please see Section 3.16(a)(i).




                                                87
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD        Doc 498-4        Filed 05/22/21   Page 131 of 139




                             Section 3.16(b): Discounts and Allowances

   In the ordinary course of business, Seller would charge one of its customers, Amcor, a fixed
    amount. To the extent such fixed amount was less than the calculated amount for the
    applicable transactions, Seller would rebate Pepsi such amount (the “Pepsi/Amcor Rebate”).
    As of November 2020, the Pepsi/Amcor Rebate totaled $479,321.23.




                                                 88
DOCS_DE:234418.2 13044/001
Case 21-10527-JTD   Doc 498-4   Filed 05/22/21   Page 132 of 139
            Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 133 of 139




                                 Section 3.18: Brokers

None.




                                            90
DOCS_DE:234418.2 13044/001
            Case 21-10527-JTD      Doc 498-4        Filed 05/22/21   Page 134 of 139




                               Section 3.20: Intercompany Agreements

The items set forth on Schedule 2.2(h) are incorporated herein by reference.




                                               91
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 135 of 139




                                      Section 5.5(a): Subject and Selected Employees




                                                             92
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 136 of 139




                                                             93
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 137 of 139




                                                             94
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 138 of 139




                                                             95
DOCS_DE:234418.2 13044/001
                             Case 21-10527-JTD   Doc 498-4        Filed 05/22/21   Page 139 of 139




                                                             96
DOCS_DE:234418.2 13044/001
